Exhibit SECURITIES PURCHASE AGREEMENT This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of September 29, 2008, is by and among Valley Forge Composite Technologies, Inc., a Florida corporation with offices located at 50 East River Center Blvd., Suite 820, Covington, Kentucky 41011 (the “Company”), and the investors listed on the Schedule of Buyers attached hereto (individually, a “Buyer” and collectively, the “Buyers”). RECITALS A.The Company and each Buyer is executing and delivering this Agreement in reliance upon the exemption from securities registration afforded by Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and Rule 506 of Regulation D (“RegulationD”) as promulgated by the U.S. Securities and Exchange Commission (the “SEC”) under the 1933 Act. B.The Company has authorized senior secured convertible notes, in the form attached hereto as Exhibit
